Citation Nr: 0926503	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, secondary to diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to diabetes 
mellitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for facial skin 
blemishes.

6.  Entitlement to service connection for a prostate 
disability, to include as secondary to exposure to herbicide 
agents.

7.  Entitlement to an increased rating for PTSD, currently 
rated as 30 percent disabling.

8.  Entitlement to an increased rating for epidermophytosis, 
currently rated as 10 percent disabling.

9.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967, including combat service in the Vietnam War.  His 
decorations and awards include the Parachutist Badge, Combat 
Infantryman Badge, Vietnam Service Medal, and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent 
disability rating; denied service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
diabetes mellitus; denied service connection for bilateral 
hearing loss and tinnitus; and denied a compensable rating 
for epidermophytosis.  By a November 2006 rating decision, 
the RO assigned a 10 percent rating for the Veteran's 
epidermophytosis.  By a January 2007 rating decision, the RO 
denied a compensable rating for malaria; denied service 
connection for facial blemishes; and denied service 
connection for a prostrate disability, to include as 
secondary to herbicide agents.  

In February 2009, the Veteran testified before the Board at a 
hearing held at the RO. 

The issues of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, 
secondary to diabetes mellitus, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In the February 2009 hearing before the Board, the 
Veteran withdrew his appeals concerning entitlement to 
service connection for bilateral hearing loss, facial 
blemishes, and a prostate disability; entitlement to an 
increased rating for epidermophytosis; and entitlement to a 
compensable rating for malaria. 

2.  The Veteran's tinnitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.

3.  The Veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for facial 
skin blemishes have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a prostate 
disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased rating for 
epidermophytosis have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to a compensable rating for malaria 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

6.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).

7.  The criteria for an increased rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125- 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In March 2008, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issues of service connection for facial 
skin blemishes, hearing loss, and a prostate disability, and 
for an increased rating for malaria and epidermophytosis, as 
identified in the January 2008 supplemental statement of the 
case.  

In a February 2009 written communication at the February 2009 
hearing before the Board, the Veteran stated that he was 
withdrawing the issues of service connection for facial 
blemishes, hearing loss, and a prostate disability; for an 
increased rating for epidermophytosis; and for a compensable 
rating for malaria.  The Veteran's written statement 
indicating his intention to withdraw the appeals as to those 
issues satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
service connection for facial blemishes, hearing loss, and a 
prostate disability; for an increased rating for 
epidermophytosis; and for a compensable rating for malaria, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning these issues.  The Board 
therefore has no jurisdiction to review the issues.

Accordingly, the issues of service connection for facial 
blemishes, hearing loss, and a prostate disability; for an 
increased rating for epidermophytosis; and for a compensable 
rating for malaria, are dismissed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2008).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran contends that his bilateral tinnitus is related 
to his active service.  Specifically, he contends that while 
engaging in combat in Vietnam, he sustained a shrapnel wound 
to his left ear, which at the time blew him ten feet into the 
air and caused him to lose his hearing for one day.  He 
contends that he has experienced bilateral tinnitus ever 
since this incident, for which he received the Purple Heart.  

The Veteran's service medical records are negative for any 
complaints of tinnitus.  His service separation papers 
reflect that his military occupational specialty was 
infantryman, and that he incurred a fragment wound to his 
left ear in August 1966.  Additionally, he received the 
Combat Infantryman Badge and Purple Heart, demonstrating his 
participation in combat.  Because he participated in combat, 
the Veteran may be presumed to have been exposed to acoustic 
trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  
However, service connection for tinnitus may not be presumed.  
Rather, a nexus between any current tinnitus and the in-
service exposure to acoustic trauma must be shown.

In September 1967, the Veteran underwent a VA examination to 
determine his entitlement to certain disability benefits.  
Upon physical examination at that time, his hearing was found 
to be normal.  Due to his injury in service, however, he was 
service-connected for the shell fragment wound to the left 
ear.

With regard to tinnitus, private treatment records dated from 
2002 to 2006 evidence only that on September 2002 and July 
2003 physical examination, the Veteran did not report having 
any audiological problems. 

On March 2005 VA tinnitus examination, the Veteran reported a 
five to seven year progression of bilateral tinnitus, which 
lasted on average once per week for as long as one minute.  
The tinnitus was moderate in severity.  He stated that he had 
not been aware of experiencing any tinnitus while on active 
duty.  After physical examination and review of the Veteran's 
service medical records, the examiner determined that the 
Veteran's tinnitus was less likely than not related to his 
military service.  In so determining, the examiner found it 
to be significant that the Veteran's service medical records 
were negative for any complaint of tinnitus, and therefore 
opined that the onset of the tinnitus likely occurred 
subsequent to his military service. 

In August 2007, the Veteran submitted a private medical 
opinion on the matter.  The physician first explained that 
the 105 Howitzers that the Veteran was exposed to while in 
service have a typical highest measured loudness level of 183 
dBA which was significantly higher than the frequencies 
acceptable to be exposed to, and also that the helicopters in 
Vietnam also exceeded that threshold.  Therefore, if the 
Veteran were to be repeatedly exposed to those high noise 
levels without ear protection, he could have incurred 
temporary or permanent damage to his hearing.  The physician 
opined that, although tinnitus was not found on separation 
from service, due to the cumulative effect of noise exposure 
on the auditory system, it could "be disputed that 
unprotected exposure to excessive noise levels during service 
had no connection to his current tinnitus."

In January 2008, the Veteran underwent a second VA 
examination.  At that time, the Veteran reported that his 
tinnitus was constant.  After physically examining the 
Veteran and review of the claims file, including the August 
2006 private opinion, the examiner concluded that it was less 
likely than not that the Veteran's tinnitus was related to 
his service.  In so determining, the examiner remarked that 
although the Veteran had been exposed to 105 Howitzers, he 
had was primarily exposed to mortar fire as part of the 81 
millimeter mortar platoon and was a Radio Telephone Operator 
during the last six months of his service.  The examiner 
further explained that it was commonly understood that 
tinnitus occurred at the time of the noise exposure or 
shortly thereafter, but not years later, and therefore the 
etiology of the Veteran's current tinnitus must have occurred 
after he separated from service.   

Four days later, the audiologist who had conducted the March 
2005 VA examination reviewed the January 2008 report and 
agreed with the examiner that the Veteran's tinnitus was less 
likely than not related to his service.  The audiologist 
stated that the August 2007 private opinion did not reflect 
an accepted medical opinion, as it was commonly understood 
that tinnitus occurred at the time of the acoustic trauma, 
and not as a cumulative effect, as she had suggested.  
Further, the examiner noted that the Veteran was not 
stationed at the barrel of a 105 Howitzer, which is where the 
high noise frequency would be heard.  The examiner found the 
absence of any tinnitus or hearing loss in the Veteran's 
service medical records to be highly probative that any 
subsequent tinnitus was not related to his service. 

VA treatment records dated from October 2004 to February 2008 
are otherwise negative for any complaints or diagnosis of 
tinnitus. 

In June 2008, the Veteran submitted a second private opinion 
by a different physician.  The physician physically examined 
the Veteran and discussed tinnitus treatment options with 
him.  The physician stated that tinnitus could occur from 
loud noise exposure, such as the type the Veteran reported he 
experienced in Vietnam, however, she also noted that she did 
not have the opportunity to review his service medial 
records. 

In February 2009 testimony before the Board, the Veteran 
stated once more that his tinnitus began when he suffered 
from the shrapnel wound to the left ear while in Vietnam.

The probative value of a medical opinion is evaluated based 
upon the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board assigns more probative weight to the 
March 2005 VA opinion and the two January 2008 VA opinions 
finding that the Veteran's tinnitus was less likely than not 
related to his service, rather than to the August 2007 and 
June 2008 private opinions that the Veteran's tinnitus might 
be related to acoustic trauma in service.  First, the private 
opinions address the Veteran's in-service acoustic trauma as 
he reported it, namely stating that he was exposed to 
helicopter noise, mortar fire, and 105 Howitzers, but do not 
address the fact that the Veteran's service medical records 
are negative for any complaints of tinnitus, and that the 
first medical evidence of a diagnosis of tinnitus was not 
until March 2005, demonstrating many years between his 
separation from service and initial diagnosis.  In contrast, 
all three VA examiners stated that it was an established 
audiological principle that tinnitus occurred at the time of 
the acoustic trauma, or shortly thereafter, and not many 
years later, as was the Veteran's case.  Significantly, the 
Veteran stated in March 2005 that his tinnitus had begun five 
to seven years previously, and that he had not noticed any 
tinnitus in service.  Further, the June 2008 private opinion 
is of low probative value, as the opinion was based solely 
upon the subjective history provided by the Veteran, rather 
than on a review of his service medical records and claims 
file.  In that regard, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  The June 2008 physician did not review the Veteran's 
claims file and service medical records, and therefore did 
not have the opportunity to provide an opinion as to the 
absence of any tinnitus in service and many years after 
service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between the acoustic trauma the Veteran 
sustained in service and his current tinnitus.  For one, no 
physician has linked the Veteran's tinnitus with the shrapnel 
wound that he sustained in service.  For that matter, the 
Veteran stated to his examiners that had not noticed tinnitus 
while in service, and that the onset of his tinnitus was not 
until many years later.  The March 2005 and January 2008 VA 
examiners found the history to be significant when reviewed 
in context of the claims file, as the evidence as a whole 
demonstrated that the Veteran's current tinnitus must be 
related to factors which occurred subsequent to his service, 
and therefore was unrelated to his service. 

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for tinnitus on a presumptive 
basis.  Additionally, in view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his 
tinnitus is related to his service.  However, to the extent 
that the Veteran ascribes his current tinnitus to exposure to 
noise in service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  While the Veteran states that his symptoms 
after service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus.  Thus, the Veteran's lay 
assertions are not competent or sufficient to establish any 
nexus to support the claim for service connection.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's current tinnitus 
first manifested many years after service and is not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the Veteran's claims 
for service connection for tinnitus, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, a 30 percent disability rating 
is assigned for a mental disorder (including PTSD) when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In April 2005, the Veteran underwent a VA examination in 
order to determine whether he suffered from PTSD.  He 
reported that he had not had any mental health treatment 
prior to the examination.  He reported having had sleep 
problems since he left Vietnam, including waking up multiple 
times during the night.  He also had recurrent nightmares 
that he was in a hole with other men in his unit and was 
unable to get out.  He also reported that he drank heavily 
when he first returned home, but then cut down on drinking 
dramatically.  He stated that he avoided being around others, 
and, while crowds did not bother him, he avoided going out in 
public.  He was having trouble with the fairly recent death 
of several family members and of his Vietnam friends.  He had 
little contact with his Vietnam friends until his 30's, but 
when they reunited, he began to have intrusive memories of 
his service.   He stated that he was "very emotional" and 
had started to feel a lack of motivation to do well at work.  
He denied any suicidal ideations.

With regard to his social history, the Veteran reported that 
his parents divorced when he was 16, after which time he 
decided to live alone.  After graduating from high school, he 
began to drink with his peers, who were his support system.  
He reported that he drank while in the military and 
afterwards, but was able to cut back significantly.  He and 
his spouse had been married for 37 years.  He enjoyed a close 
relationship with his family.  He reported having close 
relationships with his high school friends and Vietnam 
friends that were "life lasting."  He enjoyed playing golf 
with his friends.

With regard to his occupational history, the Veteran reported 
that he had his own masonry and concrete business for many 
years, and recently decided to retire within the next few 
years after feeling like he had "less initiative."  He 
stated that he and his wife were able to get by financially, 
and that they had no major debt.  Their children were grown 
and independent. 

On mental status examination, the Veteran appeared pleasant, 
cooperative, and casually groomed.  He was mildly depressed 
and had a blunt affect.  He was oriented in all spheres, and 
denied any suicidal or homicidal ideations.  His speech was 
clear, coherent, and relevant, and his short-term memory and 
judgment were good.  He reported having possible panic 
attacks after experiencing a nightmare, at which time he 
would get some air.  He did not like the dark and enjoyed hot 
showers, both as a result of experiences in Vietnam.  

The examiner determined that the Veteran's psychiatric 
problems did not impair his activities of daily living.  He 
was diagnosed with dysthymic disorder related to Vietnam 
losses, exposure to death, and family losses.  He was also 
diagnosed with PTSD, delayed onset, very mild, and a GAF of 
70 was assigned. 

VA treatment records dated from August 2006 to December 2006 
evidence treatment for PTSD.  In August 2006, the Veteran was 
evaluated for PTSD and stated that he could not function over 
the previous 6 to 8 months.  He reported that he had become 
more insular and irritable over the previous few years and 
felt guilty that others had died in Vietnam.  His insomnia 
had gotten worse over the last year and he felt that he 
needed to do something to help himself.  He reported that he 
had visited with the mother of a Vietnam friend who had died, 
and that visit had impacted him, and might have accounted for 
an increase in his rumination of his experiences in Vietnam.  
He often felt paranoid, isolated himself from others, was 
irritable, and was hypervigilent.  

Mental status examination revealed that he was alert and 
oriented and was dressed neatly.  He was tearful, but 
cooperative.  His memory and concentration were intact.  His 
mood was depressed and he appeared anxious and sad.  He was 
diagnosed with PTSD and assigned a GAF score of 45.  In 
October and November 2006, the Veteran reported ongoing 
symptoms of PTSD, including nightmares and intrusive 
thoughts.  In November 2006, he stated that he had thought of 
killing himself, but denied any such plans in the previous 
month.  He reported having strange experiences and feeling 
paranoid.  He did not show signs of delusions or a thought 
disorder.  He was diagnosed with chronic PTSD, and major 
depressive disorder, severe.  He was assigned a GAF score of 
53. 

On December 2006 VA psychiatric examination, the Veteran 
reported that he was taking medication for his PTSD and it 
helped to calm him down.  He denied having any nightmares 
about Vietnam.  He reported that his symptoms included crying 
without notice and lack of motivation.

With regard to his occupational history, the Veteran reported 
that he had last worked three to four years previously, and 
still worked once in a while.  He stated that his inability 
to get along with others was his biggest impediment to 
working. 

With regard to his social history, the Veteran reported that 
he was still married but did not get along with his wife and 
had been unfaithful, and that the two were drinking all the 
time since the incident.  He stated that he began drinking 
heavily after his mother's death and with the reunion of his 
Vietnam peers. 

Mental status examination revealed that the Veteran was well-
oriented, and his thought process was logical, coherent, and 
relevant.  He  was well-groomed and articulate, with good 
social skills and was overall mentally intact.  He had a good 
sense of humor and did not seem to be in distress, he was 
intelligent and his speech was understood.  His psychological 
symptoms included paranoia, anxiety, depression, panic 
attacks, insomnia, and crying spells.  He reported that he 
heard a voice which told him the right way to go with 
decisions.

The examiner found the Veteran to be able to engage in a 
normal range of daily activities without interruption.  The 
examiner concluded that the Veteran's PTSD symptoms had a 
very mild affect on his social and occupational functioning.  
The examiner found it be significant that the Veteran could 
not offer his symptoms of PTSD without first being prompted, 
and could not determine whether the Veteran's PTSD was 
prompted mainly by his voluntary reminiscing with his Vietnam 
peers.  It was felt that the Veteran's problem behaviors had 
to do with is lack of self-control, his irritability, and his 
alcohol dependence.  The Veteran was assigned a GAF score of 
70.  

VA treatment records dated from December 2006 to February 
2008 evidence the Veteran's participation in group therapy 
sessions for his PTSD and for his sleep problems. 

On April 2008 VA psychiatric examination, the Veteran 
reported that there had been no significant changes in his 
symptoms since the previous examination.  He reported that he 
was taking medication to control the symptoms of his PTSD.  
He stated that his main issue was feeling depressed.  He 
stated that he had been depressed since 2003, which was 
around the time that he reconnected with fellow Vietnam 
veterans.  He stated that he tried to avoid thinking about 
Vietnam, and that he had not had any suicidal ideations since 
he had started medication.

With regard to his occupational history, the Veteran reported 
that he closed his business in 2006, but it was not clear why 
he did so.  He stated that his drinking made it so that he 
could not go into work, but that the business was fine if his 
employees worked instead.  

With regard to his social history, he reported that he and 
his wife still argued a great deal, but got along better than 
they had before.  He stayed at home while his wife worked, 
and had a good relationship with his children.  He was 
involved in his church and had a few friends, but mostly kept 
to himself.  He mostly worked around the home and 
occasionally played golf. 

Mental status examination revealed that the Veteran was 
casually dressed and had good hygiene.  He was articulate and 
cooperative.  His thought process was logical and relevant, 
and social skills were fair.  He reported a decline in 
concentration and less interest in many things as his 
depression had increased.  He exemplified anxiety and 
depression secondary to his PTSD, as well as anger and 
irritability.

The examiner found that the Veteran was able to complete 
normal activities of daily living.  The examiner noted that 
the Veteran had to be prompted a good deal to produce actual 
PTSD symptoms, but did have intrusive thoughts, nightmares, 
flashbacks, and avoidance of others and activities which 
reminded him of his issues, anger problems, and 
hypervigilence.  The examiner diagnosed him with PTSD and 
dysthymia secondary to his PTSD, and assigned a GAF score of 
60 to 65. 

In February 2009, the Veteran testified before the Board, and 
stated that it was difficult for him to discuss his PTSD with 
the examiners, but that he did not like to be around people 
and rarely left the house except for going to church or other 
small outings.  At one point during the hearing he began to 
cry and stated that didn't feel comfortable partaking in the 
many of the activities he used to enjoy.  

The April 2005 VA examination assigned a GAF score of 70.  
Treatment records show GAFs of 45 and 53.  The December 2006 
VA examinations assigned a GAF score of 70, and the April 
2008 assigned a GAF score of 60 - 65.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, GAF scores of 45 reflects serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).    See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  GAF scores of 53 and 60 
generally reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 65 and 70 generally reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and having some meaningful 
interpersonal relationships. 

While the Veteran has indicated that he most often isolates 
himself and that he has had problems with his relationship 
with his wife, he has reported that he does have good 
relationships with his children and his long-term friends.  
Thus, while the Veteran often isolates himself, it appears 
that he does have some significant social contacts and social 
activities.  Additionally, while the Veteran is currently 
retired, it appears that he had a steady and successful 
business as a mason, and was able to build his own company.  
Nevertheless, the Veteran has indicated that despite a 
relatively successful employment history, he has consistently 
had difficulty controlling his temper.  While the Veteran may 
occasionally experience an exacerbation of his symptoms, the 
Board finds that his symptoms overall appear to be in the 
category of mild to moderate.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2008).  Here, the Veteran retired after a 26-year career, 
and all three VA examiners found that his psychiatric 
disability did not impair his daily functioning.  The Board 
finds that the lower GAF scores, that of 45 and 53 in 2006, 
assigned by the Veteran's physicians for the purposes of 
treatment for PTSD, do not match the Veteran's better social 
functioning, as was determined by the VA examiners in 2005, 
2006, and 2008.  Additionally, the Board finds it significant 
that the Veteran himself reported an improvement in his 
symptoms as a result of therapy and medication.  In sum, 
there is no indication that the Veteran's psychiatric 
disability overall has interfered with his ability to work 
beyond that contemplated by the 30 percent rating criteria.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  Based upon the 
Veteran's symptoms overall since the effective date of 
service connection, the Board finds that the severity of the 
Veteran's PTSD appears to be in the category of mild to 
moderate.  These factors indicate that since the effective 
date of service connection, he has been not seriously 
occupationally and socially impaired.  PTSD of a mild to 
moderate disability warrants a 30 percent disability rating 
but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  Although the Board is sympathetic 
to the Veteran's struggles, he has not been shown to have 
overall reduced reliability and productivity, as he has close 
familial relationships, and his work history was stable.  Nor 
has he been shown to have circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; impairment of memory; impaired judgment; or 
impaired abstract thinking.  Therefore, the Board finds that 
a rating in excess of 30 percent is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the VA examinations have shown 
that the Veteran's PTSD  has not had a significant general 
occupational effect on his duties at work, as he was able to 
maintain his own business for 26 years, until he retired in 
2005.  Further, the examiners found that the Veteran's PTSD 
did not affect his ability to complete daily activities.  
Accordingly, the Board finds no competent evidence that the 
disability causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The weight of the 
credible evidence demonstrates that a 30 percent rating but 
no more has been warranted since November 4, 2004, the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in December 2004, December 
2006, June 2008, and July 2008; rating decisions in May 2005 
and January 2007, a statement of the case in November 2005, 
and supplemental statements of the case in November 2006, 
June 2007, January 2008, and August 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
December 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.

The issue of entitlement to service connection for facial 
skin blemishes is dismissed.

The issue of entitlement to service connection for a prostate 
disability is dismissed.

The issue of entitlement to an increased rating for 
epidermophytosis is dismissed.

The issue of entitlement to a compensable rating for malaria 
is dismissed.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.
REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
peripheral neuropathy of the upper extremities and lower 
extremities, both as secondary to diabetes mellitus.  

The Veteran has undergone two VA examinations in relation to 
these claims, in October 2006 and in April 2008.  Both 
examiners determined that the Veteran's mild peripheral 
neuropathy was not related to his diabetes mellitus, and in 
so determining relied on the Veteran's reported twenty-year 
history of numbness and pain in his feet and fingers, which 
significantly preceded his diabetes mellitus diagnosis.  
However, neither examiner addressed the conflicting medical 
evidence of record, namely VA treatment records dated from 
October 2004 to February 2008 which suggest that the Veteran 
may have developed peripheral neuropathy at a later point in 
time.  A January 2005 record demonstrates that the Veteran 
had been diagnosed with diabetes mellitus in 2003, with the 
complications of high blood pressure and hyperlipidemia, but 
that he did not have peripheral neuropathy or retinopathy.  
On March 2005 VA examination for diabetes mellitus, the 
examiner found that the Veteran did not have peripheral 
neuropathy.  Many other VA treatment records beginning in 
February 2007 reveal under "past medical history," a 
question mark next to neuropathy, with a notation that states 
"no proteinuria 2/06." 

In February 2009 testimony before the Board, the Veteran 
contended that although he had told the examiners that he had 
experienced tingling and numbness of his extremities for 20 
years, he was referring to symptoms related to the wear and 
tear on his body while working in construction, and not to 
symptoms related to his diabetes mellitus.  He contended that 
he was in fact diagnosed with peripheral neuropathy after he 
was diagnosed with diabetes mellitus.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Because it is not clear to the Board as 
to the onset of the Veteran's peripheral neuropathy, and 
whether the symptoms the Veteran experienced including 
tingling, numbness, and pain in his extremities were related 
to his peripheral neuropathy, the Board finds that a remand 
for an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination for the purpose of 
ascertaining whether the Veteran has a 
current diagnosis of peripheral 
neuropathy of the bilateral upper and 
lower extremities, and, if so, the 
etiology and date of onset of any 
peripheral neuropathy.  The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that any current 
peripheral neuropathy is due to or 
aggravated by his service-connected 
diabetes mellitus.  The examiner should 
specifically discuss the showing of 
complaints of numbness and tingling for 
many years, but the medical findings 
being negative for peripheral neuropathy 
prior to October 2006 after the diagnosis 
of diabetes mellitus.  The examiner must 
review the claims file and note that 
review in the examination report.  The 
rationale for the opinions must be 
provided.

3.  Then, readjudicate the claims.  If 
any action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


